Citation Nr: 1756319	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and to include as due to exposures to herbicide agents in Okinawa and contaminated water at Camp Lejeune.

2.  Entitlement to an increased evaluation for residuals of anterior communicating aneurysm status post clipping with mild cognitive impairment (previously rated as anterior communicating aneurysm, status post clipping with scar, with mild neurologic dysfunction), rated at: 0 percent disabling from February 1, 2004, to January 31, 2017; and 10 percent disabling since February 1, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from July 1969 to July 1972, May 1976 to May 1978, and May 1985 to January 2004.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In January 2017, the Board remanded for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In June 2017, the Agency of Original Jurisdiction (AOJ) increased the aneurysm residuals to 10 percent disabling, effective February 1, 2017, after newly rating it by analogy to a traumatic brain injury (TBI).  However, because the maximum disability rating has not yet been granted, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for COPD has been recharacterized as service connection of a respiratory disability, as shown above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of an increased evaluation for aneurysm residuals is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's respiratory disability became manifest during service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have been met.  See 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.300(b), 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran began smoking around age 15.  See June 2016 testimony.  A May 1978 Report of Medical History documented respiratory symptoms (shortness of breath, pain or pressure in chest, and chronic cough due to smoking).  A contemporaneous service examination noted old, calcified granulomas in the left hilar region and a nodular density projected over the left anterior 4th interspace, probably representing a calcified granuloma in the lung.  A September 1991 pulmonary function test found mild obstructive airway disease.  An August 1993 clinical record included a provisional diagnosis of COPD and spirometry testing revealed moderate obstructive dysfunction.  A November 1994 clinical record assessed mild to moderate airway disease with progression since 1989, aggravated by ongoing tobacco use.  A June 2002 chest x-ray found a nodule since the 1970s.  A July 2002 clinical record found mild to moderate obstructive ventilatory defect and ongoing tobacco use.  A May 2009 private treatment record diagnosed COPD and ongoing tobacco use.  A July 2017 VA examiner opined that the respiratory disorders were most likely caused by ongoing tobacco use since before service and that the tobacco use followed the natural progression during service.  

For claims filed after June 9, 1998, disabilities are not service connected on the basis that they resulted from injury or disease attributable to in-service tobacco use.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300(a).  However, service connection is allowed in certain circumstances, including when the tobacco-related disability became manifest during service.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300(b)(1).  In this case, the Veteran's respiratory disability became manifest during service.  As such, service connection is warranted.  Id.     


ORDER

Service connection for a respiratory disability is granted.


REMAND

The Veteran generally contends that his aneurysm residuals are more severe than currently rated.  While additional delay is regrettable, the Board requires medical clarification to differentiate, if possible, between the Veteran's psychiatric symptoms and aneurysm residuals, as they may be overlapping and/or intertwined.  

Accordingly, the case is REMANDED for the following action:

Obtain a medical opinion to assess any facets of cognitive impairment due exclusively to the aneurysm residuals.  

The Board directs the examiner's attention to the following:    

(a)  38 C.F.R. § 4.124a, DC 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; 

(b)  June 2016 testimony that taking Xanax, prescribed by a psychiatrist, helps with aneurysm-related symptoms of anxiety, tremors, and severe head pain; 

(c)  June 2016 testimony that, in addition to anxiety, tremors, and severe head pain, the Veteran experiences aneurysm-related symptoms of poor memory and poor concentration; 

(d)  December 2016 VA examination for service-connected unspecified anxiety disorder, indicating psychiatric symptoms of anxiety, panic attacks, and mild memory loss; and 

(e)  June 2017 Rating Decision, increasing the aneurysm residuals to 10 percent based on subjective complaints of mild loss of memory, attention, concentration, or executive functions.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinions.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


